Citation Nr: 0821468	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-32 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Verification of the claimant's service for the purpose of 
establishing service connection for the residuals of cold 
injuries of the hands, feet, and ears; bilateral hearing 
loss; and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The appellant does not have verified active military service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the San Diego, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appellant testified at a hearing at the RO before a 
Member of the Board in April 2008.  


FINDINGS OF FACT

1.	The appellant submitted a claim for benefits in the name 
that is cited on the title page and the header of this 
document.  

2.	The appellant has provided documentation for service of A. 
C. L****der (hereafter A.C.L).  

3.	The appellant has not provided official documentation of a 
name change.  


CONCLUSION OF LAW

The criteria for recognition of active military service for 
VA benefit purposes have not been met. 38 U.S.C.A. § 101 
(West 2002); 38 C.F.R. §§ 3.1, 3.6 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In the 
instant case resolution of the appeal depends on 
interpretation of the statutes and regulations defining 
qualifying military service.  The appellant was advised that 
his claim was denied due to lack of verified military service 
with the U.S. Armed Forces.  He responded by pointing out 
specific records already in the claims file as proof of his 
service.  The Board does note that correspondence to the 
appellant dated in December 2003 informed him of the elements 
of his claim as well as the threshold eligibility issue, and 
requested that he submit any relevant evidence in his 
possession.

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant. Any notice error 
is harmless and does not prohibit consideration of this 
matter on the merits. See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Service connection may be granted if the evidence 
demonstrates that a veteran has a current disability 
resulting from an injury or disease incurred or aggravated 
during active military, naval, or air service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007). Veteran 
status is the first element required for a claim for 
disability benefits. D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000). A "veteran" is a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in line of duty. 38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a). ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes 
or by members of the National Guard of any state. 38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a). INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state. 38 U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran. Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The appellant has claimed service connection for various 
disorders as a result of service from 1953 to 1957, including 
service in the Republic of Korea where he claims he was 
exposed to extreme cold.  The initial question to be answered 
prior to a discussion on the merits of his claim is whether 
or not he has verified active duty during this time.  Review 
of the record shows that he has submitted separation 
documents for the periods in question under a different name 
than that for which he submitted his current claim for 
disability benefits.  At his hearing before the undersigned, 
he stated that he had legally changed his name and that he 
would provide documentation of his legal name change, but has 
not, as yet done so.  

It is of interest that the claimant, at the time of the 
initial application for benefits indicated that he had not 
served under another name.  At the hearing before the 
undersigned he indicated that he had had a background check 
done by the FBI under both names and that he would provide 
that to the VA.  That record has not been received, nor has 
there been additional documentation to include any court or 
civil documents to substantiate the name change.

Several attempts have been made to verify the appellant's 
service through the National Personnel Records Center.  That 
facility has certified that the appellant's claimed service 
is fire related and that documents are not available.  While 
service has been verified for the service under the former 
name that the appellant states was his, there has been no 
documentation that he has changed his name legally, and thus 
no verification of service under his current name or social 
security number.  Should the appellant obtain and provide 
such verification, he is free to reopen his claim, which may 
then be considered on the merits.  Under the current 
circumstances, the claim must be denied as his status as an 
appellant of valid claimant for VA benefits cannot be 
verified.  


ORDER

Verification of the claimant's service having not been 
provided the claims for service connection for the residuals 
of cold injuries of the hands, feet, and ears; bilateral 
hearing loss; and tinnitus are denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


